Citation Nr: 0615943	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a service-
connected left hip disorder, currently evaluated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1987 to 
December 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

At the January 2006 Board hearing, the veteran raised the 
issues of entitlement to service connection for right knee, 
right hip, and back disorders, to include as secondary to 
service-connected left hip and knee disorders.  These issues 
are referred to the RO for appropriate disposition.


FINDING OF FACT

Manifestations of the veteran's service-connected left hip 
disorder include degenerative joint disease, hip pain, and an 
external rotation deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left hip disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5255 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased rating for a left hip disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Post-Board remand, 
but prior to readjudication of the veteran's claim for an 
increased evaluation, an April 2005 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not address effective dates 
or the assignment of disability evaluations, there is no 
prejudice to the veteran in proceeding to a decision on the 
merits because the effective date was not appealed and, as 
noted below, the claim for entitlement to an increased 
evaluation is denied.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran's service medical records, VA medical 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was afforded two VA joints examinations.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board considers only the specific factors as are enumerated 
in the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The RO granted service connection for the left hip disorder 
by a July 1992 rating decision, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 for limitation of extension of 
thigh, effective December 11, 1991.  In a December 1994 
rating decision, the noncompensable evaluation was continued.  
In a January 2006 rating decision, a 20 percent evaluation 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5255 for malunion of femur with moderate 
hip disability, effective August 28, 2002.

Service medical records note that, prior to service, the 
veteran fractured his left femur twice and, as a result, had 
an intramedullary femur rod.  A May 1990 radiology report 
indicated that the tip of the femur rod came in the soft 
tissue through the trochanter and that there was soft tissue 
calcification.  A November 1990 record indicated complaints 
of left hip pain after a fall to the veteran's left side.  
Upon examination, left hip internal rotation was to 0 
degrees, external rotation was to 30 degrees, and flexion was 
to 100 degrees.  X-rays showed the femur rod.  The impression 
was status-post left healed femur fracture and heterotypic 
bone formation on left hip.

A January 1992 VA medical record indicated the veteran 
complained of left hip pain.  A radiology report indicated 
left hip mild degenerative joint disease, healed fracture of 
the left femur, and good alignment and apposition of the 
intramedullary rod.  Another January 1992 VA medical record 
noted normal gait and normal range of hip motion except for 
marked decreased in internal rotation.  The examiner found 
left hip flexion to 125 degrees, abduction to 55 degrees, 
adduction to 35 degrees, internal rotation to 0 degrees, and 
normal external rotation.  The impression was status-post 
left femur fracture and internal fixation, limitation of left 
hip internal rotation, and mild left hip degenerative joint 
disease.

An April 1994 VA medical record noted good left lower 
extremity strength.  A November 2002 VA progress note 
indicated the veteran's extremities were equal with normal 
range of motion, and no tenderness, swelling, joint 
deformities, kyphosis, or scoliosis.  

A November 2002 VA joints examination was conducted.  The 
veteran reported left hip pain.  The examiner noted the 
history of left femur fractures and inservice fall to the 
left side.  Upon physical examination, left hip range of 
motion findings were flexion to 80 degrees with pain in the 
groin area; extension to 10 degrees; abduction to 30 degrees; 
adduction to 20 degrees; internal rotation to 0 degrees; and 
external rotation to 60 degrees.  The veteran walked with a 
left-sided limp and there was no thigh tenderness, but there 
was trochanteric tenderness.  X-rays indicated a normal hip 
joint, except for calcification around the proximal end of 
the intramedullary rod which was protruding through the 
trochanteric area.  The examiner opined that the hip pain was 
due to the calcification in the gluteal area.  

A December 2003 private medical record indicated that a bone 
scan showed irritability around the femur rod.  A November 8, 
2004 private medical record indicated that the veteran 
presented with left hip pain but no significant limp.  The 
veteran reported previous left femur fractures and an 
inservice fall to his left side.  Range of left hip motion 
findings indicated full flexion, good abduction with pain 
superiorly, good adduction without much pain, good internal 
rotation, and good external rotation, with irritation in the 
posterior aspect of the buttock.  There was also irritation 
with palpation in the superior aspect of the trochanter and 
with passive stretch.  X-rays indicated a proximal Schneider 
nail sticking out of the trochanter, covered by the 
heterotopic bone which came to a point. 

A November 15, 2004 private medical record indicated the 
veteran reported left hip pain, asymptomatic until an 
inservice fall, and history of femur fractures.  The veteran 
noted intermittent left hip symptoms that were progressing so 
that he was missing work more often.  Testing revealed no 
evidence of acute or ongoing denervation and nerve conduction 
studies of the left lower extremities were normal.  A 
physical examination revealed no provocative symptoms.  There 
was some tenderness over the tip of the femur rod, mostly in 
the bilateral buttock region.  X-rays indicated a healed left 
hip femoral fracture, with some myositis ossificans over the 
rod tip.  The impression was bilateral hip pain, left more 
than right.  A November 22, 2004 private medical record 
indicated that a bone scan showed increased accumulation of 
radiotracer in the proximal portion of the left femur and 
shaft.  The examiner noted that this could be related to the 
history of fracture and femur rod placement.  The impression 
was status-post fracture of left femur.  

At the January 2005 Board hearing, the veteran stated that he 
had lost time from his job as a painter due to the left hip 
disorder.  The veteran also complained of shooting pain from 
his hip down his legs.  The veteran noted that his hip hurt 
at rest and became worse upon use.  

In August 2005, a VA joints examination was conducted.  The 
veteran reported left hip pain.  The veteran stated that he 
was able to continue working as a painter, but episodically 
the pain forced him to go home.  Upon physical examination, 
left hip extension was to 0 degrees, flexion was past 90 
degrees, extended internal rotation was lacking 5 degrees, 
extended external rotation was to 75 degrees, flexed internal 
rotation was lacking 10 degrees, and flexed external rotation 
was to 80 degrees.  The examiner noted that the veteran had 
symptomatic degenerative joint disease of the left hip.  The 
examiner noted that the most significant finding was an 
external rotation deformity, of approximately 40-45 degrees, 
through the old left femur fracture, that caused excessive 
external rotation and deficient internal rotation.  

The veteran's service-connected left hip disorder is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5010-5255, which contemplates impairment due to malunion 
of the femur with moderate hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255; see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (degenerative joint disease is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint).  A 30 percent 
evaluation contemplates impairment due to malunion of the 
femur with marked knee or hip disability and a 60 percent 
evaluation contemplates either impairment of the femur due to 
fracture of surgical neck of the femur with false joint, or 
for fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weightbearing preserved 
with the aid of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  

The veteran has consistently reported left hip pain and X-ray 
evidence confirms degenerative joint disease of the left hip.  
January 1992 VA records show normal gait and range of motion, 
except for a decrease in internal rotation.  April 1994 VA 
records show good lower left extremity strength and normal 
range of motion.  The November 2002 VA examination showed a 
left-sided limp, trochanter tenderness, and pain due to 
calcification over the femur rod.  November 2004 private 
medical records indicate no significant limp, good range of 
hip motion, intermittent hip symptoms, and irritation due to 
calcification over the proximal end of the femur rod.  An 
August 2005 VA examination found an external rotation 
deformity and minor limitation of hip range of motion.  These 
findings show a moderate, not marked, hip disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  

The Board has considered other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  First, the medical evidence of record does not 
show ankylosis of the hip or hip flail.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254 (2005).  Second, an 
evaluation in excess of 20 percent is not awarded for 
limitation of thigh extension or impairment of thigh due to 
limitation of adduction, abduction, or rotation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253 (2005).  
Third, the evidence of record does not support an evaluation 
in excess of 20 percent for limitation of thigh flexion 
because thigh extension was noted to be full or to 80, 90, or 
125 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252 
(2005).  Accordingly, a higher schedular evaluation for the 
veteran's left hip disorder is not warranted.

The Board has considered functional loss of a body part that 
may occur as a result of weakness or pain on motion of that 
affected body part.  38 C.F.R. §§ 4.40, 4.45 (2005); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The medical 
evidence indicates the veteran had left hip pain, pain on 
motion, and restricted or excess movement of the hip joint:  
the veteran reported left hip pain throughout the pertinent 
time period; a November 2002 joints examination found painful 
flexion, a left-sided limp, and trochanteric tenderness; 
November 2004 private medical records indicated irritation 
with palpation in the superior aspect of the trochanter and 
with passive stretch; and an August 2005 VA joints 
examination found an rotation deformity that caused excessive 
external rotation and deficient internal rotation.  See 38 
C.F.R. §§ 4.40, 4.45.  

The medical evidence of record, however, also shows that 
there was no evidence of additional weakness, fatigability, 
or lack of coordination:  a November 2002 VA progress note 
indicated the veteran's extremities had no tenderness, 
swelling, joint deformities, kyphosis, or scoliosis; the 
November 2002 VA joints examination revealed no thigh 
tenderness; and a November 8, 2004 private medical record 
indicated there was no significant limp.  See 38 C.F.R. §§ 
4.40, 4.45.  At the Board hearing, the veteran stated that 
his hip pain became worse upon use, but the medical evidence 
of record does not support such a finding.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (the veteran is not 
qualified to offer a medical opinion, but may speak to his 
symptoms, and their duration and severity).  Moreover, pain 
on motion was not shown to limit left hip motion to the 
extent to warrant a rating in excess of the currently 
assigned 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  Accordingly, the veteran 
is not entitled to an increased evaluation under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are adequate.  
A rating in excess of 20 percent is provided for certain 
manifestations of the service-connected left hip disorder but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
left hip disorder.

At the January 2006 Board hearing, the veteran testified that 
he has shooting hip pain that radiates down his leg.  To the 
extent the veteran is claiming entitlement to service 
connection for the shooting pain, a November 2004 private 
medical record indicated that testing revealed no evidence of 
acute or ongoing denervation and nerve conduction studies of 
the left lower extremities were normal.  The other medical 
evidence of record does not support a separate evaluation for 
a neurologic component to the veteran's service-connected hip 
disorder.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a left hip disorder, currently 
rated at 20 percent disabling, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


